                         Case 15-40315-KKS            Doc 143       Filed 04/12/21        Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF FLORIDA
                                         TALLAHASSEE DIVISION
IN RE:

ALLEN, STEVEN EUGENE                                                         CASE NO. 15-40315TLH4

      Debtor(s).                                                             CHAPTER 7
_______________________________________/

         ORDER APPROVING TRUSTEE’S APPLICATION FOR COMPENSATION TO
               SPECIAL COUNSEL FOR CHAPTER 7 TRUSTEE (Doc. 140)

        THIS CAUSE came before this Court on the TRUSTEE’S APPLICATION FOR

COMPENSATION TO SPECIAL COUNSEL FOR CHAPTER 7 TRUSTEE (Doc. 140), there being no

objection, the Court considers this matter unopposed, and the Court being fully advised in the premises,

it is

ORDERED:

    1. The Application is APPROVED.

    2. The Chapter 7 Trustee is authorized to compensate CLARK, PARTINGTON, HART, LARRY,

BOND & STACKHOUSE, as attorney for the Chapter 7 Trustee for fees in the amount of $34,833.33

and expenses in the amount of $1,547.45, for a total amount of $36,380.78.

    3. The Trustee is directed to pay such fees and costs as an administrative expense.



                                12th
        DONE AND ORDERED this ___________         April
                                          day of __________________    21
                                                                    20____.


                                                   ___________________________________
                                                   KAREN K. SPECIE
                                                   U.S. BANKRUPTCY JUDGE
Trustee is directed to serve a copy of this order on interested parties and file a certificate of service within three (3) days
of entry of the order.

Order Prepared by: Theresa M. Bender, Trustee
Copies to all interested parties
